UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6183



ROGER KOONCE,

                                              Petitioner - Appellant,

          versus


CHARLES CREECY,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-97-255-HC-H)


Submitted:   August 13, 1998              Decided:   September 1, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roger Koonce, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger Koonce seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal. We also

decline to consider Koonce’s claims which he raises for the first

time on appeal.* See Spencer v. Murray, 5 F.3d 758, 762 (4th Cir.

1993) (finding that habeas claims must be raised in the district

court to be considered on appeal). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
       Those claims are that: (1) the trial court erroneously
denied his motion to dismiss the charges in light of the fact that
the evidence was insufficient to convict him; (2) he was denied the
right to present evidence in his own defense; (3) he effectively
entered a guilty plea involuntarily; (4) the prosecutor engaged in
misconduct; (5) his sentence was too high; and (6) his attorney
engaged in numerous instances of ineffective assistance of counsel.


                                2